            Case 2:19-cr-00148 Document 58 Filed 08/13/19 Page 1 of 1 PageID #: 488

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 8/13/2019                                                                 Case Number 2:19-cr-00148
Case Style: USA vs. Joseph R. Ziegler
Type of hearing Pretrial Motions Hearing
Before the honorable: 2512-Faber
Court Reporter Ayme Cochran                                                     Courtroom Deputy Cindy Lilly
Attorney(s) for the Plaintiff or Government Stefan Hasselblad, Monica Coleman


Attorney(s) for the Defendant(s) Joseph Zieger, David Bungard


Law Clerk Allison Skinner                                                     Probation Officer
                                                         Trial Time
Motion to suppress or other evidentiary hearing. Type: suppress



                                                       Non-Trial Time




                                                        Court Time
1:32 pm to 3:21 pm
3:32 pm to 4:35 pm
Total Court Time: 2 Hours 52 Minutes Non-Trial Time/Uncontested Time

                                                     Courtroom Notes
Scheduled Start: 1:30 p.m.
Actual Start: 1:32 p.m.
Court in session for hearing on motions
Deputy Ryan Thomas sworn and examined
2:00 p.m.
Lisa Dawn Murphy sworn and examined
2:18 p.m.
Charles Jeffrey Rider sworn and examined
Government Exhibit 1 Marked and Admitted
2:37 p.m.
Michael Morris sworn and examined
Defendant Exhibit 1 Marked
3:21 p.m.
Recess
3:32 p.m.
In session
4:35 p.m.
Recess
